On Rehearing.
[5, 6] Upon application for rehearing, which is denied, plaintiff in error contends that the stipulation upon which judgment was entered is inoperative because this court declined to pass upon the constitutionality of the act, it being stipulated in the lower court that if the act was constitutional, judgment should be for the state. We hold this contention untenable. The lower court held the *Page 57 
act to be constitutional and entered judgment as per the stipulation. It was then incumbent upon the party against whom it was stipulated the judgment was to be entered to advise the court of the correct amount for which judgment should be entered or request a hearing on that question. However, no person, through such an inadvertence as could arise in this case, should be compelled by a judgment to pay more than is justly due. If the amount of the judgment is thus erroneous, and the plaintiff in error requests a hearing on the question of the amount due, such request should be granted and the trial court make such determination.